Citation Nr: 1614032	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for type II diabetes mellitus.  

3.  Entitlement to service connection for a left foot disability (blisters on the foot).

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to service connection for below-the-knee amputation of the right leg.  

6.  Entitlement to a temporary total (100 percent) evaluation based on treatment of a service-connected or other disability subject to compensation, based on a period of VA hospitalization between February and March of 2006.

7.  Entitlement to assistance in the purchase of an automobile or other conveyance and adaptive equipment.

8.  Entitlement to special monthly compensation based on anatomical loss.  


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from August 1978 to February 1984.

These matters have come before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  In December 2006, the RO, in North Little Rock, Arkansas, denied the appellant's claims for entitlement to an increase rating for a right ankle disability, entitlement to a temporary total evaluation, entitlement to assistance in the purchase of an automobile or other conveyance and adaptive equipment, and entitlement to special monthly compensation based on anatomical loss.  

Three plus years later, in August 2010, the RO, in Nashville, Tennessee, determined that new and material evidence had not been presented to reopen claims for service connection for depression, diabetes mellitus, low back pain, "blisters on the feet," an valuation fracture, a left ankle disability, and PFB.  The same RO, in February 2012, denied the appellant's claim for entitlement to service connection for a below-the-right-knee amputation.  

Jurisdiction of the appellant's claim is currently with the Nashville Regional Office.  

In July 2012, the appellant was afforded a videoconference hearing before the undersigned who is rendering the determination in this claim and was designated by the then Chairman of the Board to conduct that hearing in accordance with 38 U.S.C.A. Section 7102(b) (West 2014).  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In June 2014, the Board issued a Decision/Remand.  In that action, the Board reopened and remanded the appellant's claim involving hypertension, an acquired psychiatric disorder, a left foot disability, type II diabetes mellitus.  The Board further remanded the claims involving special monthly compensation, assistance to purchase a vehicle or other conveyance and adaptive equipment, the below-the-knee amputation, and entitlement to a temporary total evaluation based on treatment of a service-connected disability or other disability subject to compensation.  The Board denied the appellant's claims involving an increased evaluation for a right ankle disability, and entitlement to service connection for a left ankle disorder, PFB, and a lumbar spine disorder.  The purpose of the remand was to obtain additional medical evidence.  The claim has since been returned to the Board for review.   

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board remanded the issues currently noted on the front page of this action in June 2014.  The purpose of the remand was to obtain additional medical evidence with respect to the appellant's claim involving type II diabetes mellitus.  The Board requested that the appellant undergo a physical examination and an examiner provide an opinion concerning the etiology of the appellant's diabetes.  Such an examination occurred in March 2015.  Upon completion of the examination, the examiner concluded that the appellant's type II diabetes mellitus was not related to or caused by his military service.  However, the examiner did not specifically answer the questions posed to the examiner in the June 2014 Decision/Remand.  

More specifically, pursuant to the Remand instructions, the examiner was supposed to provide an opinion as to whether the appellant began experiencing the prodromas of type II diabetes mellitus as possibly indicated by a blood test that was accomplished in April of 1982.  The examiner was to further indicate whether he/she agreed with a private examiner who concluded that the appellant's diabetes initially began while he was on active duty.  Additionally, the examiner was also supposed to provide an opinion as to whether the appellant's obesity in service, for which the appellant was counseled thereon and treated therefor, resulted in or produced his current diabetic disorder.  

A review of the reports provided by the examiner reveals that the examiner did provide an opinion with respect to the blood test and the private medical examiner's opinion.  However, a detailed discussion was not provided with that opinion.  Moreover, the examiner failed to discuss the appellant's in-service weight issues and the appellant's statements regarding continuity of symptoms since service.  In this instance, the Board believes that the examination results are inadequate because they fail to provide detailed answers to the questions raised by the Board in its Decision/Remand and that any decision predicated upon those results would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998); Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 267 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim is returned to the agency of original jurisdiction so that another examination, accomplished by a different examiner, which contains definitive opinions based upon a complete record, can be obtained.

Since the development requested with respect to the claim for service connection for diabetes continues to be intertwined with the remaining issues on appeal, all action with respect to these issues will continue to be deferred pending the completion of the requested action.

Finally, it is noted that on a VA Form 9 filed in response to the July 2015 supplemental statement of the case, the Veteran requested another hearing before the Board at his local RO.  However, there is no indication that the Veteran was ever afforded his requested hearing.  It is also unclear whether the Veteran still wants another Board hearing.  Consequently, while the case is in remand status, the Board finds that an effort should be made to contact the Veteran and/or his attorney to determine whether the Veteran still desires to have the requested hearing.

The actions identified herein are considered to be consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AOJ for the following redevelopment:

1.  Contact the Veteran and/or his attorney to confirm that the Veteran still wants another hearing before the Board as requested in the VA Form 9 filed in response to the July 2015 supplemental statement of the case.

2.  The AOJ should obtain any outstanding treatment records (government and private) of the appellant not currently of record.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2015).

3.  Only after all of the appellant's medical records have been obtained and included in the claims folder for review, the AOJ should then schedule the appellant for a diabetes mellitus examination by a medical doctor who has not previously examined the appellant.  Such an examination is being conducted so that an etiological opinion may be obtained concerning the appellant's current diabetes and its relationship to his military service.  The examiner should be given a copy of this remand and he/she should be requested to review the appellant's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

The examiner should question and examine the appellant, and then express an opinion as to the etiology of the appellant's current type II diabetes mellitus.  The examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, any incidents therein, or to another disability.  The examiner must further specifically discuss whether the appellant's current disorder began manifesting any prodromas or symptoms while he was on active duty or within one year of his discharge from service.  

Additionally, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that an elevated in-service glucose reading in April 1982 and other in-service findings represent the early onset of the appellant's diabetes mellitus that was formally diagnosed sometime in 1996.  In this regard, the examiner is requested to specifically address the fact that a physician has opined that the in-service findings of the elevated reading and the fact that the appellant was placed on a weight loss program support the conclusion that the appellant demonstrated in-service glucose intolerance that was the likely etiology of his diabetes mellitus.  In addressing the physician's opinion, the examiner must discuss in detail why he or she agrees/disagrees with the opinion, and the examiner should provide references as to why he/she agrees/disagrees with that opinion.  If it is determined that the appellant's diabetes mellitus did have its onset during active service, the examiner should further opine as to whether it is at least as likely as not (50 percent probability or greater) that any current left foot disorder, acquired psychiatric disorder, hypertension, and/or below-the-knee amputation, right leg were caused or aggravated by the diabetes mellitus

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions, his report of chronicity of symptoms since he was discharged from service, and his assertions that the current disorder began in service.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was considered inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

If the examiner concludes that the appellant's claimed diabetes mellitus is not service-related, and that the symptoms and manifestations did not begin while the appellant was on active or within one year of his discharge from the service, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4. Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AOJ should readjudicate the issues pending on appeal.  If any benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response, and the case should thereafter be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) appellant's failure to cooperate by attending the requested VA examination may result in an adverse determination.  Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


